
	
		I
		111th CONGRESS
		1st Session
		H. R. 3222
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Ms. Wasserman Schultz
			 (for herself and Mr. Culberson)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote Internet safety education and cybercrime
		  prevention initiatives, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Adolescent Web Awareness Requires
			 Education Act or the AWARE Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Internet is an
			 invaluable tool that is critical to the ability of the Nation to compete in a
			 global economy. The Internet provides instant access to research and boundless
			 information and connects individuals around the world.
				(2)About 93 percent
			 of youth ages 12 through 17 years use online services regularly and nearly 45
			 percent of children ages 3 to 11 years will use the Internet on a monthly basis
			 in 2009. Eighty-nine percent of teens have a profile on social networking
			 sites. Eighty percent of teens ages 13 through 17 years use cell phones, most
			 of which have built-in cameras.
				(3)Bullying in
			 schools can take many forms, including sending insulting, threatening, or
			 offensive messages via Internet sites, email, instant messaging, cell phone
			 text messaging, telephone, or any other electronic messaging system.
				(4)In a recent
			 survey, 1 in 5 teenagers stated that they had used their cell phones to send
			 explicit photos of themselves to a peer, a practice commonly known as
			 sexting. In most States, such conduct can subject young adults
			 to felony child pornography charges and the potential punishment of registering
			 as a sex offender.
				(5)The Internet has
			 facilitated the growth of a multibillion dollar global market for child
			 pornography, far exceeding the capacity of law enforcement to respond at the
			 Federal, State, and local level.
				(6)Internet safety
			 education, coupled with technology tools, is the most effective way to resolve
			 and prevent these crimes and other dangers committed on the Internet and in
			 other new media.
				(7)According to an
			 empirical study of 1,379 fourth grade students in Virginia, the first State to
			 mandate Internet safety education in its schools, the students improved their
			 responses to 8 of 10 Internet safety scenarios after completing an Internet
			 safety education program, with the greatest improvement in uncomfortable
			 content and cyberbullying.
				(8)The enactment of the Children’s Internet
			 Protection Act (Public Law 106–554; 114 Stat. 2763A–336) mandated that schools
			 implement Internet safety policies and technology protection measures in order
			 to receive discounts to obtain affordable telecommunications and Internet
			 access. Most schools have now developed acceptable use policies and have
			 implemented filtering and other technology-based solutions to help protect
			 children.
				(9)However, less than
			 25 percent of educators feel comfortable teaching students how to protect
			 themselves from online predators, bullies, and identity thieves, according to a
			 recent study by the National Cyber Security Alliance and Educational Technology
			 Policy, Research, and Outreach. The same study found that 90 percent of
			 educators have received less than 6 hours of professional development on issues
			 related to online security in the past year. As a result, many students receive
			 little or no education on safe and responsible use of the Internet and other
			 new media.
				(10)The widespread
			 use of the Internet, cell phones, interactive gaming, and other electronic
			 communication devices by children both inside and outside of schools suggests
			 that acceptable use policies and filtering alone cannot resolve Internet safety
			 concerns and that a greater focus on education would be beneficial.
				(11)In a national
			 poll on children’s health, parents ranked Internet safety fifth among their top
			 health concerns for children. Yet according to a Common Sense Media poll
			 conducted in 2006, almost 90 percent of parents say that they lack the
			 knowledge about how to protect their children online. For this reason,
			 educating parents about Internet safety is key to empowering them to understand
			 actual risks and to take an active role in protecting their children.
				(12)The problem of
			 online harassment, or cyberbullying, of youth by other youths is widespread and
			 results in a range of children’s experiences from minor irritation to severe
			 emotional harm. The Bureau of Justice Statistics has found that online
			 harassment tends to begin in third and fourth grade, peaks in seventh and
			 eighth grade, and continues in reduced amounts throughout high school, college,
			 and professional school.
				(13)Gang members
			 increasingly are using the Internet as a recruitment tool to entice would-be
			 members and as an intimidation tool to threaten rival gangs. Gang members use
			 the Internet, in particular, to promote their message.
				(14)More research is
			 needed in several areas of youth online safety, including—
					(A)the prevention of
			 minor-to-minor solicitation and other inappropriate use of the Internet;
					(B)the prevention of
			 the creation of problematic content by youths;
					(C)the protection of
			 lesbian, gay, bisexual, and transgender youth and youth with disabilities that
			 may be particularly vulnerable;
					(D)the interplay
			 between socioeconomic class and risk factors;
					(E)the role that
			 pervasive digital image and video capture devices play in harassment of youth
			 by other youth and youth production of problematic content;
					(F)the intersection
			 of different mobile and Internet-based technologies; and
					(G)the online
			 activities of registered sex offenders.
					(b)PurposesThe
			 purposes of this Act are to—
				(1)facilitate
			 research and identify best practices in Internet safety education for youth,
			 parents, and education officials; and
				(2)establish a
			 competitive grant program for State education agencies, local educational
			 agencies, and nonprofit organizations to institute best practices relating to
			 Internet education and the research-based recommendations derived from the
			 study conducted under this Act.
				3.Grant
			 program
			(a)Authority To
			 make grants
				(1)In
			 generalSubject to subsection (e)(1), the Attorney General, after
			 consultation with the Secretary of Education and the Secretary of Health and
			 Human Services, shall make grants to eligible entities to carry out an Internet
			 safety education program.
				(2)PeriodA
			 grant under this section shall be for a 2-year period.
				(b)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Attorney General, which shall include—
				(1)a
			 description of the partnership arrangements, if any, of the eligible entity
			 relating to the activities to be carried out with the grant;
				(2)a
			 description of the measurable goals of the eligible entity relating to the
			 activities to be carried out with the grant;
				(3)a
			 description of how the Internet safety education program of the eligible entity
			 shall achieve the measurable goals described in paragraph (2);
				(4)a
			 description of the plan of the eligible entity to continue to implement the
			 Internet safety education program after the grant under this section
			 ends;
				(5)a
			 description of how funds under the grant may be used and coordinated with
			 Internet safety education programs being carried out on the date of enactment
			 of this Act or other Internet safety education programs established with grants
			 under this section;
				(6)a
			 description of the target audience under the proposed Internet safety education
			 program;
				(7)a
			 certification that the eligible entity enforces the operation of technology
			 protection measures under section 254(h)(5) of the Communications Act of 1934
			 (47 U.S.C. 254(h)(5)) if the eligible entity provides Internet access to
			 minors; and
				(8)any other
			 information or assurances required by the Attorney General.
				(c)PrioritizationIn
			 making grants under this section, the Attorney General shall give priority to
			 an eligible entity that—
				(1)identifies and
			 targets at-risk children;
				(2)works in
			 partnership with the private sector, law enforcement, the philanthropic
			 community, the media, researchers, social services organizations, or other
			 community-based groups;
				(3)provides Internet
			 safety education programs at no cost to students or schools;
				(4)accommodates
			 different languages and language proficiencies;
				(5)accommodates
			 differing levels of technological sophistication; or
				(6)has a viable plan
			 to sustain the Internet safety education program after the grant program
			 ends.
				(d)Use of
			 fundsAn eligible entity may use a grant under this section
			 to—
				(1)identify, develop,
			 and implement Internet safety education programs, including educational
			 technology, multimedia and interactive applications, online resources, and
			 lesson plans;
				(2)provide
			 professional training to elementary and secondary school teachers,
			 administrators, and other staff on Internet safety and new media
			 literacy;
				(3)educate parents
			 about teaching their children how to use the Internet and new media safely and
			 responsibly and help parents identify and protect their children from risks
			 relating to use of the Internet and new media;
				(4)develop online
			 risk prevention programs for children;
				(5)train and support
			 peer-driven Internet safety education initiatives;
				(6)coordinate and
			 fund research initiatives that investigate online risks to children and
			 Internet safety education; or
				(7)develop and
			 implement public education campaigns to promote awareness of online risks to
			 children and Internet safety education.
				(e)Grant
			 guidance
				(1)In
			 generalBefore making grants under this section, and not later
			 than 1 month after the date on which the study under paragraph (3)(A) is
			 completed, the applicable agency heads, in consultation with education groups,
			 internet safety groups, and other relevant experts in the field of new media
			 and child safety, shall issue detailed guidance for the grant program under
			 this section.
				(2)Contents of
			 guidanceThe grant guidance shall be implemented by the Attorney
			 General in accordance with best practices relating to Internet education and
			 the research-based recommendations derived from the study conducted under
			 paragraph (3)(A).
				(3)Internet safety
			 research
					(A)Initial
			 researchThe Attorney General shall enter into contracts with 1
			 or more private companies, government agencies, or nonprofit organizations to
			 complete a study, not later than 6 months after the date of enactment of this
			 Act, regarding—
						(i)the
			 nature, prevalence, and quality of Internet safety education programs and any
			 evidence-based research conducted relating to the programs;
						(ii)findings
			 regarding which children are most at risk;
						(iii)gaps in Internet
			 safety education and youth online risk research; and
						(iv)any
			 other area determined appropriate by the Attorney General.
						(B)Additional
			 researchSubject to the availability of appropriations, the
			 Attorney General shall enter into contracts with private companies, government
			 agencies, or nonprofit organizations to conduct additional research regarding
			 the issues described in subparagraph (A). Any research conducted under this
			 subparagraph shall be included in the reports under subsection (g)(3).
					(f)Technical
			 assistanceThe Attorney General shall provide technical
			 assistance to eligible entities that receive a grant under this section, which
			 may include maintaining a Web site to facilitate outreach and communication
			 among the eligible entities that receive a grant under this section.
			(g)Reports
				(1)Eligible
			 entitiesAn eligible entity that receives a grant under this
			 section shall submit to the Attorney General and make public an annual report
			 regarding the activities carried out using funds made available under the
			 grant, which shall include—
					(A)a description of
			 how the eligible entity implemented the Internet safety education program
			 carried out with the grant;
					(B)a detailed
			 description of the audience reached;
					(C)an analysis of
			 whether and to what degree the goals for the Internet safety education program
			 were met;
					(D)an analysis of the
			 challenges, if any, that interfered with achieving the goals described in
			 subparagraph (C);
					(E)plans for future
			 Internet safety programs; and
					(F)an accounting of
			 the funds used.
					(2)Compilation of
			 annual reports for revised grant guidanceThe Attorney General
			 shall—
					(A)review the report
			 under paragraph (1) submitted by each eligible entity that receives a grant
			 under this section during the first fiscal year for which grants under this
			 section are made; and
					(B)not later than 6
			 months after the date on which all reports described in subparagraph (A) are
			 submitted, modify, as appropriate, the grant guidance based on the reports
			 after consultation with the Secretary of Education and the Secretary of Health
			 and Human Services.
					(3)Reports to
			 CongressNot later than 27 months after the date on which the
			 Attorney General makes the first grant under this section, and annually
			 thereafter, the applicable agency heads shall submit to Congress a report
			 regarding the grant program under this section, which shall include—
					(A)a compilation of
			 the information and findings of the annual reports submitted under paragraph
			 (1);
					(B)the findings and
			 conclusions of the applicable agency heads, including findings and conclusions
			 relating to the effectiveness of Internet safety education programs carried out
			 using a grant under this section; and
					(C)best practices
			 identified by the applicable agency heads relating to Internet safety
			 education.
					(h)Authorization of
			 Appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Attorney
			 General to carry out this section $25,000,000 for each of fiscal years 2010
			 through 2014.
				(2)LimitationOf
			 amounts made available to carry out this section, not more than 5 percent shall
			 be available to carry out subsections (e), (f), and (g)(2).
				4.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Applicable
			 agency headsThe term applicable agency heads means
			 the Attorney General, after consultation with the Secretary of Education and
			 the Secretary of Health and Human Services.
			(2)Eligible
			 entityThe term eligible entity means—
				(A)a partnership
			 between a State educational agency and 1 or more local educational agencies (as
			 those terms are defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801)) of the State;
				(B)a local
			 educational agency;
				(C)a nonprofit
			 organization; or
				(D)a consortium of
			 elementary schools or secondary schools (as those terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 collaborating with an entity described in subparagraph (A), (B), or (C).
				(3)Grant
			 guidanceThe term grant guidance means the grant
			 guidance issued under section 3(e)(1).
			(4)Internet safety
			 education programThe term Internet safety education
			 program means an age-appropriate, research-based program that encourages
			 safe and responsible use of the Internet, promotes an informed, critical
			 understanding of Internet dangers, and educates children, parents, and
			 communities about how to prevent or respond to problems or dangers related to
			 the Internet or new media.
			(5)New
			 mediaThe term new media—
				(A)means emerging
			 digital, computerized, or networked information and communication technologies
			 that often have interactive capabilities; and
				(B)includes email,
			 instant messaging, text messaging, Web sites, blogs, interactive gaming, social
			 media, cell phones, and mobile devices.
				(6)NonprofitThe
			 term nonprofit means an organization that is described in section
			 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section
			 501(a) of that Code.
			
